Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The reference Bell et al. (US 2017/0332018 A1) has been considered.  The examiner notes that Fig. 5 shows that camera motion is detected using two frames captured by the imaging device and that the warping of the crop polygon may include integrating the movement information with respect to a global reference frame.  However, the claim limitations c)    determining a candidate orientation for a crop frame for the current camera frame by adjusting an orientation of a crop frame associated with said previous camera frame according to said determined absolute orientation; d)    traversing a boundary of one of said camera frame or said crop frame to determine if a specific point on the boundary of the crop frame exceeds a boundary of said camera frame; e)    responsive to a specific point maximally exceeding said boundary, determining a rotation of said specific point location which would bring said specific point location onto said boundary of said crop frame, f)    updating said candidate crop frame orientation according to said rotation; g)    mapping image information from said camera frame to said crop frame in accordance with said updated candidate crop frame orientation do not appear to be disclosed by this reference. Instead, paragraph 0058 indicates that if the crop polygon extends outside the inner region of the padding space, the virtual camera is accelerated.
The reference Beysserie et al. (US 2018/0041707 A1) has been considered.  The examiner was unable to find support in this reference for the aforementioned claimed steps c-g.  This reference does not even appear to disclose a crop frame.

	The claims in this application appear allowable.

                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852